Detailed Action
1. 	This Action is in response to Applicant's amendment filed on September 26, 2022. Claims 1-18 are currently pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
3.	The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,031,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	Applicant's arguments filed on September 26, 2022 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at page 5 of the Applicant’s remarks, states the following:
“Claims 1-18 are rejected under 35 USC 102(a)(2) as allegedly being anticipated by US Patent No. 9,031,939 (hereinafter “Nissen’).
Without addressing the propriety of the rejections, and to expedite prosecution, on September 26, 2022, Applicant filed a declaration under 37 C.F.R. §1.131.
As defined in 35 U.S.C. § 102(b)(2)(C), “[a] disclosure shall not be prior art to a claimed invention under subsection (a)(2) if ... the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” 35 U.S.C. § 102(b)(2)(C).”

Regarding point 1), as clearly shown at page 2, item # 6 of the non-final office action mailed on June 23, 200:
 “6. Claim(s) 1-18 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissen; Peter Neal (US 9031939 B2), hereafter “Nissen.” 
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1), and not “under 35 USC 102(a)(2)” as stated  by the Applicant’s argument above.
Even still, if the Applicant meant to argue the rejection “under 35 U.S.C. 102(a)(1)” as per the cited portions of the MPEP below, filing “a declaration to disqualify a commonly owned patent or published application (e.g. Nissen) as prior art under 37 C.F.R. §1.131” does not apply in this situation.
MPEP
2153.01    Prior Art Exception Under AIA  35 U.S.C. 102(b)(1)(A) To AIA  35 U.S.C. 102(a)(1) (Grace Period Inventor Or Inventor-Originated Disclosure Exception) [R-11.2013]
AIA  35 U.S.C. 102(b)(1)(A)  provides exceptions to the prior art provisions of AIA  35 U.S.C. 102(a)(1). These exceptions limit the use of an inventor's own work as prior art, when the inventor's own work has been publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor not more than one year before the effective filing date of the claimed invention. AIA  35 U.S.C. 102(b)(1)(A)  provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; 
2153.02    Prior Art Exception Under AIA  35 U.S.C. 102(b)(1)(B) to AIA  35 U.S.C. 102(a)(1) (Inventor Or Inventor-Originated Prior Public Disclosure Exception) [R-10.2019]
AIA  35 U.S.C. 102(b)(1)(B)  provides additional exceptions to the prior art provisions of AIA  35 U.S.C. 102(a)(1). These provisions except as prior art a disclosure of subject matter that occurs after the subject matter had been publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor. Specifically, AIA  35 U.S.C. 102(b)(1)(B)  provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  (patent, printed publication, public use, sale, or other means of public availability) may be excepted as prior art if: (1) the disclosure was made one year or less before the effective filing date of the claimed invention; and (2) the subject matter disclosed had been previously publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor. The previous public disclosure of the subject matter by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor typically will be a disclosure within the one-year grace period (i.e., be either a grace period inventor disclosure by the inventor or a joint inventor or be a grace period inventor-originated disclosure by another who obtained the subject matter directly or indirectly from the inventor or joint inventor).
Applicant’s applicant has an effective filing date of 5/28/2019 due to its priority claim to provisional application 62853315 and the publication date of the cited prior art is 5/12/2015, which is clearly more than the one year grace period for exemption.
Therefore, the filing of a declaration to disqualify a commonly owned patent or published application (e.g. Nissen) as prior art under 37 C.F.R. §1.131” does not apply in this situation.
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their relation to content delivery based on user’s location:
	US 20090044246 A1
	US 20070219708 A1
US 20050192025 A1

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
October 24, 2022